Citation Nr: 0016750	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-00 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical 
radiculopathy.

2.  Entitlement to an evaluation in excess of 20 percent 
prior to December 1, 1997, and an evaluation in excess of 
40 percent on and after December 1, 1997, for postoperative 
residuals of L5-S1 discectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to May 1987.

The current appeal arose from June 1995 and September 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In June 
1995, the RO continued the 10 percent evaluation for 
postoperative residuals of L5-S1 discectomy and denied 
entitlement to service connection for myofascial syndrome, 
claimed as shoulder and arm pain as secondary to the service-
connected postoperative residuals of L5-S1 discectomy.  In 
September 1996, the RO denied entitlement to service 
connection for cervical radiculopathy.

In September 1996, the veteran presented oral testimony 
before a Hearing Officer at the RO; a transcript of which has 
been associated with the claims file.  That same month, the 
Hearing Officer affirmed the June 1995 rating decision.

In November 1996 the RO affirmed the determinations 
previously entered.

In September 1997, the Board of Veterans' Appeals (the Board) 
remanded the claims to the RO for additional development and 
adjudicative actions.

In February 1998, the RO granted an increased evaluation of 
20 percent for postoperative residuals of L5-S1 discectomy, 
effective January 1, 1994.  The RO also affirmed the previous 
denial of service connection for myofascial syndrome as 
secondary to service-connected disability of the low back, 
and denied entitlement to service connection for arthritis of 
the acromioclavicular joints of both shoulders.




In July 1998, the Board remanded the claims of entitlement to 
an increased evaluation for service-connected postoperative 
residuals, L5-S1 diskectomy and service connection for 
myofascial syndrome to the RO for additional development and 
adjudicative actions.

In November 1999 the RO granted entitlement to service 
connection for myofascial syndrome of the right upper 
extremity and assigned a 20 percent evaluation, effective 
September 12, 1994, and granted entitlement to service 
connection for myofascial syndrome of the left upper 
extremity and assigned a noncompensable evaluation, effective 
September 12, 1994.  The Board notes that the veteran has not 
filed a notice of disagreement following the grant of service 
connection for myofascial syndrome of the right upper 
extremity and left upper extremity, and thus these claims are 
no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement following 
denial of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim).

In March 2000, the RO granted an increased evaluation to 
40 percent for postoperative residuals of L5-S1 discectomy, 
effective December 1, 1997, and affirmed the denial of 
entitlement to service connection for cervical radiculopathy.  
The veteran has stated that such grant does not satisfy his 
appeal.

Additionally, in March 2000, the RO denied entitlement to 
service connection for degenerative changes of the cervical 
spine and entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability.  The veteran did not submit a notice of 
disagreement as to this determination.  Thus these claims are 
not otherwise considered part of the current appellate 
review.

The case has been returned to the Board for further appellate 
review.



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has cervical radiculopathy linked to his 
service.

2.  Postoperative residuals of L5-S1 discectomy was 
manifested by no more than moderate functional impairment 
prior to March 11, 1997.

3.  On March 11, 1997, a private medical record showed an 
increase in severity of the veteran's service-connected 
postoperative residuals of L5-S1 discectomy, which was then 
and is presently manifested by no more than severe functional 
impairment.


CONCLUSIONS OF LAW

1.  Cervical radiculopathy was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
from January 1, 1994, to March 10, 1997, for postoperative 
residuals of L5-S1 discectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5292-5293 (1999).

3.  The criteria for an evaluation of 40 percent for 
postoperative residuals of L5-S1 discectomy as of March 11, 
1997, have been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5292-5293.

4.  The criteria for an evaluation in excess of 40 percent 
for postoperative residuals of L5-S1 discectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5292-5293.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that clinical evaluations of the 
veteran's neck and spine in March 1977 and March 1983 were 
normal.

In October 1984 the veteran injured his back and was 
diagnosed with lumbosacral strain.  His low back worsened, 
and he underwent a L5-S1 discectomy in April 1986.

In June 1986 the veteran was in a motorcycle accident.  He 
complained of pain in his left hip and left lateral pelvis.  
He stated the pain in his right lower extremity had increased 
since the accident, but noted it had been increasing prior to 
the accident.  The examiner stated he limped and had left 
lateral hip soreness and an abrasion to the left knee.

In July 1986 the examiner noted the veteran had been in a 
motorcycle accident and had complained of right leg pain with 
tingling in the right foot and left hip pain.  

An August 1990 VA outpatient treatment report reveals the 
veteran complained of pain in the right shoulder and numbness 
in the forearm for years.  The examiner did not report 
findings and entered an assessment of cervical spine disease.  

An October 1994 VA examination report shows the veteran 
complained of neck and back pain with pain radiating into the 
left leg down to the ankle.  He stated prolonged sitting, 
standing, or walking exacerbated the back pain.  He noted he 
could walk for short distances.

The examiner stated the veteran walked with an unremarkable 
gait pattern.  Examination of the low back revealed he was 
able to stand erect.  He had a well-healed scar on the mid 
line of the lower back region.  There was no spasm noted, but 
there was mild tenderness to palpation in the mid line of the 
lower back region.  Range of motion revealed 75 degrees of 
flexion and 30 degrees of extension.  Supine straight leg 
raising was negative for reproduction of radicular pain.  He 
was able to heel and toe walk, and squat and arise again.  
The examiner noted he could not obtain reflexes at either the 
knees or the ankles.  Sensation was intact in the lower 
extremities.

The impressions were chronic lumbar syndrome, status post L5-
S1 discectomy, and possible cervical radiculopathy, with 
history of possible injury.  The examiner stated he was 
unable to say that any neck, shoulder, or arm pain was 
secondary to the service-connected low back disability.  He 
stated the veteran needed further evaluation at to the 
etiology of the complaints of neck pain with radiation into 
the right arm and suggested an evaluation by a neurologist 
for possible cervical radiculopathy.

A May 1995 VA neurological examination report shows the 
veteran reported he had undergone back surgery while in 
service, which had improved his pain.  He also reported he 
had been in a motorcycle accident and had struck his head on 
the curb, which had smashed his helmet.  He further reported 
while he was on active duty he started to experience burning 
pain in his right shoulder, which he had noticed during 
prolonged driving.

The examiner stated the veteran's station and gait were 
essentially normal.  Romberg was negative.  An 
electromyograph and nerve conduction study conducted at that 
time were normal.  The examiner stated he had probable 
myofascial syndrome involving the upper back and neck.  He 
stated he did not believe these were related to the 
motorcycle accident or the back surgery.  He stated he found 
no evidence of cervical radiculopathy and felt that the 
veteran was most likely having discomfort from the myofascial 
syndrome.

A March 1996 private medical record shows the veteran 
complained of back, neck, and shoulder pain.  Examination of 
the neck revealed no deformity, redness, swelling, crepitus, 
or loss of mobility.  In the low back, there was no apparent 
deformity, swelling, redness, or crepitus.

A May 1996 private medical record shows the veteran 
complained of low back pain.  Examination revealed tenderness 
on palpation over the lower back area with muscle spasms and 
tenderness on palpation over the area of the left flank, just 
below the left lower rib cage.  There was no swelling, 
redness, or crepitus noted.  The assessment was back pain.

A June 1996 private medical record reveals the veteran was 
seen for diffuse musculoskeletal pain.  He complained of low 
back pain radiating into his right and left legs, but 
primarily the right leg.  He denied bowel and bladder 
problems and tingling or numbness in his lower extremities.  
He reported prolonged stiffness in the morning.  He also 
reported pain in his neck with radiation into the 
shoulder/trapezius area.  He denied numbness or tingling in 
his arms, but described a burning-type pain over the shoulder 
blade region.

The examiner stated that range of motion of all joints was 
full, except for the right shoulder.  His impression was that 
the veteran had musculoskeletal pain with involvement of the 
lumbar spine and cervical spine primarily.  He stated he 
suspected that he had a component of cervical spondylosis and 
lumbar spondylosis/degenerative disc disease.  

The examiner noted there were no focal neurologic signs on 
examination and that he doubted the veteran had significant 
radiculopathy.  X-rays taken of the lumbar spine at that time 
revealed a major finding of degenerative disc disease at L5-
S1.  X-rays taken of the cervical spine revealed no gross 
abnormality.

A July 1996 private medical record shows the veteran reported 
more prominent pain in his right shoulder and right arm.  The 
examiner stated he felt the veteran may have a component of 
cervical radiculopathy, despite the negative plain films.  He 
noted he had well-documented lumbar degenerative disc 
disease, but no clear-cut signs of a lumbar radiculopathy.  

A July 1996 private medical record shows the veteran could 
not work from July 29, 1996, to September 1, 1996, due to 
lumbar spondylosis, diabetes, and bursitis.  A September 9, 
1996, private medical record stated the veteran could not 
return to work until further notice.

A September 1996 letter from a private physician shows that 
he treated the veteran for chronic low back pain and lumbar 
spondylosis, chronic right shoulder bursitis, and possible 
cervical radiculopathy/pinched nerve in his neck.  He stated 
the veteran was not able to work in his capacity for an 
indefinite period of time, but estimated a period of six 
months.  

A September 1996 private medical record shows the veteran 
complained of prominent pain in his low back area, 
particularly the right lower back with radiation to the back 
of his buttock and the back of his leg, which the examiner 
stated was "classic sciatica distribution."

Physical examination revealed a stable and normal gait with 
negative bilateral straight leg raising test.  Deep tendon 
reflexes were sluggish, but symmetric.  Sensation to light 
touch in both lower extremities was within normal limits.  
Direct palpation across the back produced only minimal 
discomfort.

The examiner's impression was that the veteran had chronic 
signs of low back pain in association with spondylosis.  He 
stated also he may have a lumbar radiculopathy, although he 
noted that, clinically, there was no obvious neurologic 
deficits on today's examination.  

In September 1996 the veteran presented oral testimony before 
a Hearing Officer at the RO.  He stated he was having back 
spasms five to six times per day and that he had constant 
pain.  He testified the pain would radiate into his legs.  
The veteran stated he was an aircraft mechanic, and that his 
back pain was interfering with his work, although he noted he 
did not take too many days off from work because of it.  



The veteran stated he saw his neurologist about once a month 
and that the neurologist recommended he undergo physical 
therapy.  He stated he did not want to undergo surgery.

The veteran testified he had injured his arm and shoulder as 
a result of the motorcycle accident in service, but that they 
would not treat him at that time for such injures because it 
was not related to his back.  He stated VA also would not 
treat him for his shoulder and arm pain following service, 
telling him he was not service connected for such.  He stated 
the pain in his right shoulder had been getting worse and 
that his neurologist had linked it to the cervical condition.

An October 1996 private medical record shows the veteran was 
seen with chronic low back and neck pain.  The examiner 
stated the veteran was in moderate distress secondary to 
pain.  Motor strength was 5/5 in all four extremities.  
Sensation was normal except in the right arm.  Deep tendon 
reflexes were normal.  The diagnosis was chronic low back 
pain.

An October 1996 letter from a private physician shows the 
veteran had lumbar and cervical spondylosis.  He stated his 
symptoms and chronic conditions began while he was in 
service.  He stated the veteran had sustained an injury to 
his neck and upper back area after being involved in a 
motorcycle accident in service.

The private physician stated both of the veteran's injuries 
had caused osteoarthritis in the neck and low back.  He 
added, "I believe he has 'cervical connected injuries' and 
will require ongoing medical treatment and evaluation."

November 1996 letters from family members show they had 
noticed the veteran had complained of back and neck pain once 
he had been discharged from service.  His sister stated the 
veteran had been healthy prior to service, and had 
deteriorated once he had been separated from service.




A January 1997 private medical record shows the veteran was 
complaining of severe low back pain.  Musculoskeletal 
examination revealed normal muscle tone and bulk throughout.  
Bilateral straight leg raising tests were positive, and he 
demonstrated signs of pain that traveled from his back into 
his legs when his legs were extended.  Sensation to light 
touch was normal.  Deep tendon reflexes were symmetric and 
intact.  His gait was normal, and he was able to walk on his 
heels and toes without difficulty.

The examiner noted there were numerous tender points on 
palpation of the lower back, upper back, and neck.  
Additionally, there was tenderness on the right parascapular 
region.  He stated the veteran had several chronic 
musculoskeletal problems, including chronic low back pain and 
lumbosacral spondylosis.  He added that he had complaints of 
burning dysesthesias of his upper extremities, which he noted 
may have been a type of neuropathy.

A February 1997 letter from a private physician shows the 
veteran had chronic low back pain and lumbosacral spondylosis 
(and other disabilities which are not service connected).  
The physician stated the veteran was disabled from any 
occupation requiring vigorous lifting, manual labor, 
standing, stooping, or squatting.  He noted that it would be 
possible for him to train and participate in a sedentary-type 
activity.

A March 1997 private medical record shows the veteran 
complained of pain in the low back and neck.  He stated the 
pain in his low back radiated into his buttocks and to the 
knee in the left leg and to the foot in the right leg.

The examiner stated the veteran's gait was symmetric and 
nonantalgic.  He was able to heel and toe walk without 
difficulty.  Range of motion of the lumbar spine revealed 
40 degrees of flexion, and 20 degrees of extension.  The 
examiner noted he had tenderness in the left-sided lumbar 
paraspinal muscles.

Sensation was intact and motor examination was 5+/5 in all 
ranges of the upper and lower extremities.  Deep tendon 
reflexes were 1/4 in the patella and Achilles.  Passive 
straight leg raising in the sitting position was to 
90 degrees bilaterally.  Passive straight leg raising in the 
supine position was to 60 degrees on the right and 80 degrees 
on the left.

The impression was low back pain with failed low back surgery 
syndrome and neck and arm pain with potential differential 
diagnosis of cervical spondylosis, cervical facet syndrome, 
or cervical disc disease.

The veteran had steroid injections in low back in March 1997, 
April 1997, and May 1997.

An April 1997 private medical record reveals that following 
three steroid injections, the veteran reported a 50 percent 
to 60 percent improvement in his low back, buttock, and leg 
pain.  He reported he was more active and that flare-ups were 
not nearly as severe or as often.  The veteran reported 
continued neck pain.

The impression was lumbar post laminectomy syndrome with 
excellent response to caudal epidural steroids and cervical 
spondylosis with right side radicular-type symptomatology.

A May 1997 Social Security Administration disability benefits 
award letter shows the veteran was granted disability 
benefits based upon diagnoses of morbid obesity, lumbar 
spondylosis with a history of lumbar laminectomy at L5-S1, 
cervical spondylosis, possible neuropathy in the upper 
extremities, bilateral shoulder bursitis and rotator cuff 
tendonitis, hypertension, and diabetes mellitus.  The medical 
records relied up by the Social Security Administration are 
discussed herein.

A September 1997 private medical record shows the veteran was 
seen for chronic low back pain.  He stated he had gone 
fishing and had increased low back pain radiating down to the 
right thigh.  He denied any new symptoms.  



The examiner stated that the veteran walked with normal gait.  
He was positive for tenderness in the low back.  Motor 
strength and sensory examinations were normal.  The diagnosis 
was exacerbation of low back pain.

In September 1997 the Board remanded the case to the RO for 
additional development, to include a VA examination, and 
adjudicative actions.

An October 1997 private medical record shows the veteran 
complained of recurrent neck and back pain.  The examiner 
stated there was very minor low back discomfort and diagnosed 
chronic neck and back pains.  

A December 1997 VA examination report reveals the examiner 
had an opportunity to "extensively review" the veteran's 
claims file.  He noted that the inservice treatment reports 
which addressed the veteran's complaints following the 
motorcycle accident were silent as to neck and upper 
extremity complaints.

The veteran reported complaints of pain in his neck and 
bilateral shoulder with the right shoulder being worse than 
the left.  He described mild numbness and tingling of both 
hands.  Additionally, he stated he had chronic low back pain 
aggravated by activities such as bending, lifting, or 
carrying, as well as prolonged sitting, standing, or walking.

Examination of the back revealed the veteran was able to 
stand erect.  No spasm or tenderness was noted.  On range of 
motion he had 60 degrees of flexion with complaints of pain 
throughout the motion, 30 degrees of extension with pain on 
the extremes of motion, 40 degrees of right and left lateral 
bending with discomfort on the extremes of motion, and 
35 degrees of right and left lateral rotation with discomfort 
on the extremes of motion.  He was able to heel and toe walk, 
and squat approximately one-half way down and arise again 
with complaints of pain in his thigh and buttocks.

X-rays taken of the cervical spine revealed the vertebral 
body heights and alignment were normal.  The intervertebral 
disc spaces were maintained.  There were no abnormalities.  
X-rays taken of the lumbar spine revealed the vertebral body 
heights and alignment were normal except for the disc space 
narrowing and vacuum disc at L5-S1, which was consistent with 
disc disease.  The radiologist noted that the study was 
similar to May 1993 and October 1994 films.

The examiner stated the following, in part:

Pertinent complaints, symptoms, and 
clinical findings were recorded as were 
the excursion and movement of the back in 
degrees.  The painful arc or motion was 
described.  There was less movement than 
normal and again pain on motion was 
described.  As far as functional loss, it 
is felt he would have problems with 
increased physical activity such as 
bending or lifting type activities.  No 
weakness is documented at this time.  He 
would have increased functional loss from 
a flare up or on extended use; however, 
it is not feasible to attempt to portray 
this in terms of additional limitation of 
motion as this cannot be determined with 
any degree of medical certainty as this 
would be resorting to mere conjecture and 
speculation on my part.  As far as the 
frequency of his symptoms, he indicates 
his symptomatology is rather chronic but 
varies in severity.

As I previously indicated on the 
examination in October 1994, I do not 
think any neck, shoulder, or arm problems 
were "secondary" to his back condition.  
Based upon a thorough review of the 
records, I see no indication that his 
neck or arm complaints are related to his 
motorcycle accident which was described 
in his service medical records. . . . 

I think his neck complaints are related 
to the cervical spondylosis with 
degenerative disc disease which has some 
radiation into the trapezius and shoulder 
region. . . .

A December 1997 VA neurological examination report shows the 
veteran reported constant pain in his neck and back since 
service.  The examiner noted he had reviewed his claims file.  
He reported pain in the back of his neck.  He stated he had 
gone through a series of lumbar and cervical epidural 
injections from a pain management specialist.  He stated his 
low back pain persisted and tended to radiate down both legs 
but mainly on the right side.

The examiner stated that station and gait were normal.  
Romberg was negative.  Deep tendon reflexes were 1+/4 
bilaterally.  The examiner noted the veteran had lumbar 
surgery in 1986 and continued to have pain in his right lower 
extremity.  He stated, "By history, it would appear that he 
did have some cervical pain and discomfort in the upper back 
since at least 1986."  He stated there did not appear to be 
any direct neurologic abnormality in the lower extremities 
that could be related to the service-connected low back 
disorder.  He stated the veteran had mainly just subjective 
pain from the low back into the right lower extremity.

The examiner added that an electromyography and nerve 
conduction study were performed and did not have any evidence 
for denervation or cervical or lumbar radiculopathy.  He 
stated it did appear that the veteran had peripheral 
neuropathy involving the right lower extremity, which he felt 
was probably related to diabetes.

In July 1998 the Board remanded the case to the RO for 
additional development to include a VA examination and the 
issuance of a statement of the case as to the claim of 
entitlement to service connection for cervical radiculopathy, 
and adjudicative actions.




A March 1999 VA neurological examination report shows the 
veteran was seen for his complaint of cervical radiculopathy.  
The examiner noted he had reviewed the veteran's claims file.  
He reported he had injured his right arm and shoulder in a 
motorcycle accident in service, where his head struck the 
curb and smashed his helmet.  He stated that presently, he 
continued to have right shoulder discomfort, pain, and 
grinding with movement.  He described the pain as constant.

The examiner examined the veteran and stated that there was 
nothing on examination or previous electromyograph 
examination suggesting a cervical radiculopathy.  He stated 
he did not believe the veteran had a pinched nerve in his 
neck.

A March 1999 VA examination report shows that the veteran was 
seen for his back and neck complaints.  The examiner noted he 
had examined the veteran numerous times and had read the July 
1998 remand from the Board.  He noted that in the remand, the 
Board had found a diagnostic conflict as a result of a May 
1995 x-ray report, which had shown some loss of disc space, 
and a December 1997 x-ray report, which had sown no loss of 
disc space.  The examiner stated he felt it was a slight 
difference in the way the examinations had been interpreted.

He noted the March 1999 VA neurological examination report 
showed that the examiner felt the veteran did not have 
cervical radiculopathy.  He stated the veteran's symptoms 
were unchanged from the last examination, except that he 
stated they were more symptomatic.

Physical examination resulted in an impression of chronic 
neck pain with history and findings suggestive of 
degenerative changes.  The examiner stated he felt that the 
veteran's neck problems were not related to the motorcycle 
accident and concluded the following:




In summary, I continue to think he has 
degenerative changes of the cervical 
spine but examination and review of 
records indicates no evidence of cervical 
radiculopathy.  I do not feel that this 
condition is related to the motorcycle 
accident in the service. . .

Service Connection Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110, 1131 (West 1991).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit, 5 Vet. App. at 92-93.  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 
1 Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Service Connection Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well-grounded claim of 
entitlement to service connection for cervical radiculopathy.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 78.  The evidence, 
in brief, shows that the veteran has claimed that he injured 
his neck in service, when he was involved in a motor cycle 
accident and he hit his head on the sidewalk and smashed his 
helmet.

The Board is aware that the service medical records show 
neither reports of neck pain nor a diagnosis related to neck 
pain were entered following the motorcycle accident.  
However, the veteran, as a lay person, is competent to state 
he had an inservice neck injury.  He is not, however, 
competent to state that the inservice injury to his neck 
caused cervical radiculopathy.

In a September 1996 private medical record, the examiner 
stated that the veteran possibly had cervical radiculopathy.  
In October 1996, that same private physician stated the 
veteran had sustained an injury to his neck in service, had 
developed osteoarthritis as a result of such, and that he 
believed the veteran had "cervical connected injuries."

The Board finds that when read together (as they were written 
by the same physician), these medical records create a claim 
which is not implausible, and thus is well grounded.  
Therefore, the Board must determine if VA has a further 
obligation to assist the veteran, more than it already had, 
in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not already been requested and/or obtained.  
The Board thus finds that all relevant evidence necessary for 
an equitable disposition of the appeal has been obtained to 
the extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

The Board notes that the sole issue before the Board is 
whether the veteran incurred cervical radiculopathy from an 
inservice neck injury.  As stated in the introduction, the RO 
denied entitlement to service connection for degenerative 
changes of the cervical spine in March 2000.  That issue is 
not currently on appeal, and the Board will not address such 
issue in this decision.  

As stated above, when determining whether a claim is well 
grounded, the claimant's evidentiary assertions are presumed 
true.  King, 5 Vet. App. at 21.  However, once well-
groundedness is established, the weight and credibility of 
the evidence must be assessed.  Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995). 

The Board has reviewed the evidence of record in its entirety 
and finds that the preponderance of the evidence is against a 
finding that the veteran has cervical radiculopathy as a 
result of an inservice neck injury.


The evidence in favor of the veteran's claim of entitlement 
to service connection for cervical radiculopathy is the two 
private medical records addressed above.  However, it must be 
noted that the private physician did not state specifically 
that the veteran had cervical radiculopathy or that it was 
due to service.

In the September 1996 private medical record, the physician 
stated the veteran had "possible" cervical 
radiculopathy/pinched nerve in the neck.  He did not relate 
such to an inservice neck injury, nor did the veteran report 
an inservice neck injury.  In the October 1996 private 
medical record, the physician stated the veteran had 
sustained an injury to his neck in service and had developed 
osteoarthritis as a result.  He added he felt that the 
veteran had "cervical connected injuries."  This statement 
does not provide a specific nexus between a diagnosis of 
cervical radiculopathy and service.

Additionally, in the October 1994 VA examination report, the 
examiner entered a diagnosis of "possible" cervical 
radiculopathy and history of possible injury.

Regardless, the Board has found that the evidence against the 
veteran's claim preponderates that which is for his claim.  
For example, in a May 1995 VA neurological examination 
report, the examiner stated he found no evidence of cervical 
radiculopathy.

Additionally, a December 1997 VA neurological examination 
report shows that an electromyograph and nerve conduction 
study did not show any evidence of cervical radiculopathy.

Also, a March 1999 VA neurological examination shows the 
examiner determined that there was nothing on examination or 
previous electromyograph which would suggest cervical 
radiculopathy.  He added he did not believe the veteran had a 
pinched nerve in his neck.

Finally, in a March 1999 VA examination report, the examiner 
noted he had reviewed the evidence of record and had found 
"no evidence of cervical radiculopathy."  He added he did 
not feel this condition was related to the motorcycle 
accident in service.

The Board must note that it finds that the veteran's report 
of an inservice neck injury is not credible.  The service 
medical records show that after the motorcycle incident, he 
reported pain in his left hip and left lateral pelvis.  There 
was no report of neck pain or a neck injury.  The Board finds 
that the service medical records are more probative as to the 
injuries the veteran sustained in the accident, as they were 
made contemporaneously to the incident in question and at a 
time prior to the veteran's filing a claim for compensation.

The Board concludes that the May 1995, December 1997, and 
March 1999 VA examination reports are more probative than the 
September 1996 and October 1996 private medical records and 
the October 1994 VA examination report.  The examiners who 
expressed a lack of findings consistent with cervical 
radiculopathy all had an opportunity to review the veteran's 
claims file and give a through examination of the veteran.  
Objective tests, such as an electromyograph and nerve 
conduction study did not establish that the veteran has 
cervical radiculopathy.

The examiner who conducted the March 1999 VA examination 
noted the service medical records did not substantiate the 
veteran's story.  Regardless of what the service medical 
records show or do not show, all four VA examinations 
establish that the veteran does not have cervical 
radiculopathy.  Without a current disability for which 
service connection can be granted, the veteran's claim must 
be denied.

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board notes again that the evidence for the veteran's 
claim does not support a definite diagnosis of cervical 
radiculopathy.  Rather, the VA examiner and the private 
physician both stated that the veteran had "possible" 
cervical radiculopathy.  Thus, although this evidence was 
sufficient to well ground the veteran's claim, it is not 
sufficient for a grant of service connection.

The Board has based its decision that the preponderance of 
the evidence is against the claim on the determinations made 
in the May 1995, December 1997, and March 1999 VA examination 
reports, the service medical records, and the veteran's own 
contemporaneous statements in service (which lacked 
complaints of neck pain following the motorcycle accident).  
See id.

Finally, the veteran and his sister and two nieces have 
asserted that they believe the veteran had cervical 
radiculopathy which is related to service.  However, the 
veteran and his family members are not competent to diagnose 
a current disability or relate such disability to service, as 
that requires a medical opinion.  Espiritu, 2 Vet. App. at 
494.

The Board finds the preponderance of evidence is against the 
veteran's claim for entitlement to service connection for 
cervical radiculopathy, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b).


Increased Evaluation Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991);  38 C.F.R. §§ 4.1, 4.2 (1999).  


However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The RO has evaluated the veteran's service-connected 
postoperative residuals of L5-S1 discectomy by analogy to 
Diagnostic Codes 5292 and 5293, which address limitation of 
motion of the lumbar spine and intervertebral disc syndrome.

An evaluation of 10 percent is warranted when limitation of 
motion of the lumbar spine is slight; 20 percent when 
limitation of motion is moderate, and 40 percent when 
limitation of motion is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).

Mild intervertebral disc syndrome warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).   
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation.  Id.  Evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief warrants a 40 percent evaluation.  Id.  

Evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent evaluation.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Increased Evaluation Analysis

Initially the Board finds that the appellant's claim for 
entitlement to an increased evaluation for postoperative 
residuals of L5-S1 discectomy is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The appellant's assertions concerning the severity 
of his service-connected postoperative residuals of L5-S1 
discectomy are sufficient to conclude that his claim for a 
higher evaluation is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the appellant has been given the opportunity 
to submit additional evidence following the September 1997 
and July 1998 Board remands, and he has been afforded the 
benefit of contemporaneous and comprehensive VA examinations.  
Additionally, the RO has obtained a copy of the medical 
records that the Social Security Administration relied upon 
in granting disability benefits.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  Thus, the Board finds 
that consideration of the claimant's appeal is accordingly 
proper at this time.

The Board notes that entitlement to service connection for 
residuals of status post L5-S1 discectomy with post surgical 
scarring was granted in June 1987 and assigned a 40 percent 
evaluation, effective May 13, 1987.

In April 1991, the RO proposed to reduce the evaluation for 
residuals of status post L5-S1 discectomy with post surgical 
scarring from 40 percent to 20 percent, stating that the 
evidence had shown improvement of the service-connected 
disability.  In July 1991, the RO reduced the evaluation for 
residuals of status post L5-S1 discectomy with post surgical 
scarring to 20 percent, effective November 1, 1991.  The 
disability was reclassified as postoperative residuals of an 
L5-S1 discectomy.

In May 1993, the RO proposed to reduce the evaluation for 
postoperative residuals of an L5-S1 discectomy from 
20 percent to 10 percent, stating again that the evidence had 
shown improvement of the service-connected disability.  In 
October 1993, the RO reduced the evaluation for postoperative 
residuals of an L5-S1 discectomy to 20 percent, effective 
January 1, 1994.

However, in February 1998, the RO granted the 20 percent 
evaluation for postoperative residuals of L5-S1 discectomy, 
as of January 1, 1994.  Thus, the veteran's disability has 
been rated as 20 percent disabling since of November 1, 1994.

Additionally, in March 2000, the RO granted a 40 percent 
evaluation for postoperative residuals of L5-S1 discectomy, 
effective December 1, 1997.

The issues presented before the Board are whether an 
evaluation in excess of 20 percent is warranted prior to 
December 1, 1997, and whether an evaluation in excess of 
40 percent for postoperative residuals of L5-S1 discectomy is 
warranted as of December 1, 1997.  Stated differently, the 
veteran's service-connected disability of postoperative 
residuals of L5-S1 discectomy has been rated as follows (as 
to this appeal period only):

20% from January 1, 1994, to November 30, 
1997
40% from December 1, 1997, to the 
present.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for postoperative 
residuals of L5-S1 discectomy prior to March 11, 1997.  
Additionally, the Board finds the evidence supports a 
40 percent evaluation as of March 11, 1997.  Finally, the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent.  Stated differently, the Board has 
determined the veteran's service-connected disability should 
be evaluated as follows:

20% from January 1, 1994, to March 10, 
1997
40% from March 11, 1997, to the present.  

20 percent evaluation prior to March 11, 1997

Prior to March 11, 1997, the Board finds the preponderance of 
the evidence established that the veteran's postoperative 
residuals of L5-S1 discectomy was no more than 20 percent 
disabling.  In October 1994, his range of motion of the 
lumbar spine revealed 75 degrees of flexion and 30 degrees of 
extension.  He was able to heel and toe walk and squat and 
rise again.  Reflexes could not be obtained in the knees or 
ankles, and sensation was intact in the lower extremities.

Private medical records from 1996 do not reveal detailed 
findings of the veteran's lumbar spine.  He consistently 
reported pain, which he stated radiated into his lower 
extremities.  He denied bowel and bladder problems and 
tingling and numbness in his lower extremities.  In May 1996, 
the examiner reported muscle spasms.  In June 1996, he had 
full range of motion.  In September 1996, the examiner stated 
the veteran had "classic sciatic distribution."  He noted 
that straight leg raising test was negative.  Deep tendon 
reflexes were sluggish but symmetric.  Sensation of the lower 
extremities was within normal limits.  Palpation across the 
lower back produced only minimal discomfort.  The examiner 
stated there were no obvious neurologic deficits on 
examination.

In September 1996 the veteran testified he had back spasms 
five to six times per day and constant pain.  He stated his 
back problems were interfering with his work, but noted he 
had not taken a lot of time off from work because of it.  

In January 1997 the veteran complained of severe low back 
pain.  Bilateral straight leg raising was positive, and he 
demonstrated signs of pain from his back to his legs when his 
legs were extended.  Sensation was normal, and deep tendon 
reflexes were symmetrical and intact.  He was able to heel 
and toe walk without difficulty.

In February 1997 a private physician stated the veteran was 
unable to do manual labor due to his musculoskeletal 
problems, but that he could participate in sedentary-type 
work.

The Board finds that the above-described evidence is 
indicative of no more than a 20 percent evaluation for 
postoperative residuals of L5-S1 discectomy.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293.

An evaluation in excess of 20 percent for postoperative 
residuals of L5-S1 discectomy is not warranted prior to March 
11, 1997.  The above-described evidence establishes that the 
veteran's range of motion of the lumbar spine revealed no 
more than moderate limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.


As to consideration of the veteran's disability under 
Diagnostic Code 5293, the evidence establishes he had no more 
than moderate intervertebral disc syndrome with recurring 
attacks.  The evidence establishes he had recurrent symptoms 
of intervertebral syndrome, such as sciatic neuropathy, 
muscle spasm, absent ankle jerk, but that such findings have 
been shown to be no more than 20 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).

As stated above, in October 1994 range of motion of the 
lumbar spine was 75 degrees of flexion, and 30 degrees of 
extension.  In June 1996 the examiner stated the veteran had 
full range of motion of all joints.  At various times, muscle 
spasms were noted.  The veteran consistently was able to do 
straight leg raising and heel and toe walking.  The Board 
finds that such functional impairment is indicative of no 
more than moderate functional impairment due to pain or any 
other factor and thus no more than a 20 percent evaluation is 
warranted.  The evidence of record establishes that the 
actual limitation of motion and the functional equivalent of 
limitation of motion are identical and are no more than 
moderate.

The veteran is competent to report his symptoms.  To the 
extent he has stated that the 10 percent evaluation was not 
adequate, he was correct, and the RO granted a 20 percent 
evaluation.  However, to the extent that he has stated his 
service-connected postoperative residuals of L5-S1 discectomy 
warrant more than a 20 percent evaluation prior to March 11, 
1997, the Board finds the medical findings do not support his 
statements and testimony for the reasons stated above.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for postoperative 
residuals of L5-S1 discectomy prior to March 11, 1997.  
Gilbert, 1 Vet. App. at 53.

March 11, 1997, and thereafter

When the RO granted a 40 percent evaluation for postoperative 
residuals of L5-S1 discectomy, it granted an effective date 
of December 1, 1997, the date of a VA evaluation, which the 
RO had determined was the date that an increase in the 
veteran's postoperative residuals of L5-S1 discectomy was 
factually ascertainable.

The Board disagrees and finds that the March 11, 1997, 
private medical record established that an increase in the 
veteran's postoperative residuals of L5-S1 discectomy had 
occurred.  Specifically, at that time, his range of motion of 
the lumbar spine revealed 40 degrees of flexion and 
20 degrees of extension.  The Board finds that such 
limitation of motion is indicative of severe limitation of 
motion, and thus a 40 percent evaluation is warranted as of 
March 11, 1997.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.

Additionally, the evidence following the March 11, 1997, 
private medical record further establishes that the veteran's 
functional impairment was severe.  In December 1997 range of 
motion of the lumbar spine revealed 60 degrees of flexion and 
30 degrees of extension, with pain reported at the extremes 
of motion.

The Board finds, however, that the preponderance of the 
evidence is against an evaluation in excess of 40 percent.  
The veteran is at the maximum evaluation under limitation of 
motion of the lumbar spine, and thus a higher evaluation is 
not available.  See id.  Additionally, the evidence has not 
shown that the veteran's lumbar spine is unfavorably 
ankylosed to warrant an increased evaluation under Diagnostic 
Code 5289.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(1999).

Considering the veteran's disability under Diagnostic Code 
5293, the Board finds that the medical evidence of record has 
not established that the postoperative residuals of L5-S1 
discectomy have resulted in pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain, demonstrable muscle spasm, 
absent ankle jerk, or other neurologic findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

In December 1997, the veteran reported that his 
symptomatology was chronic, but noted that it varied in 
severity.  In December 1997 a VA neurologist noted the 
veteran had subjective pain into the right lower extremity.  
An electromyograph and nerve conduction study did not 
establish lumbar radiculopathy.  Additionally, the examiner 
noted that it appeared the veteran had peripheral neuropathy, 
which was a result of diabetes mellitus, which is not a 
service-connected disability.  Even conceding radiculopathy, 
the medical evidence has not shown pronounced intervertebral 
disc syndrome compatible with sciatic neuropathy.  See id.

Additionally, the Board has specifically considered the 
guidance of DeLuca, 8 Vet. App. 202 (1995).  Although the 
veteran is at the maximum evaluation of 40 percent for 
limitation of motion of the lumbar spine under diagnostic 
code 5292, the VA General Counsel has determined that 
38 C.F.R. §§ 4.40, 4.45. 4.59 must be considered because the 
veteran may also and is rated under diagnostic code 5293, 
another code addressing limitation of motion.  Also, the 
maximum evaluation which may be under this code is 60 
percent.  See VAOPGCPREC 36-97.  See also Spencer v. West, 
98-363 (3-13-00) which upheld Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board finds that an evaluation in excess of 40 percent 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca, 8 Vet. App. 202.  

In the December 1997 examination report, the examiner stated 
the veteran had less movement than normal and pain on 
movement.  He stated the veteran would have problems with 
functional loss when he increased physical activities such as 
bending or lifting.  The examiner made a finding that the 
veteran had no weakness at that time.  Additionally, he 
stated the veteran would have increased functional loss from 
a flare up.  

Taking the evidence of record into account, the Board does 
not find that the appellant has any more than severe 
functional impairment under diagnostic code 5993.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The functional impairment 
shown by the VA examinations and the private examinations and 
descriptions by the veteran is indicative of no more than 
severe functional impairment with no evidence of a level of 
impairment compatible with pronounced disablement that would 
warrant the maximum schedular evaluation of 60 percent under 
diagnostic code 5292.

The Board must address the scar on the veteran's lumbar spine 
from the laminectomy, as it has been addressed by examiners.  
A 10 percent disability evaluation may be assigned for 
superficial scars which are poorly nourished and have 
repeated ulcerations, or which are tender and painful on 
objective demonstration.  Other scars are rated on the basis 
of the limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  
The veteran's scar on his lumbar spine has been consistently 
reported as being well healed.  Additionally, the veteran has 
not reported any complaints as to the scar.  Thus, a separate 
evaluation for the scar on the lumbar spine is not warranted.  
See id.

The veteran is competent to report the his symptoms.  To the 
extent he has implied that an evaluation in excess of 
40 percent is warranted, he is correct in that such 
evaluation was warranted prior to the time that the RO had 
determined.  However, as to entitlement to an evaluation in 
excess of 40 percent from March 11, 1997, the medical 
findings do not support his statements and testimony for the 
reasons stated above.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent as of March 11, 1997 for 
postoperative residuals of L5-S1 discectomy.  Gilbert, 1 Vet. 
App. at 53.

Extraschedular

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation and 
determined that the veteran's case did not warrant an 
extraschedular evaluation at the time it granted a 40 percent 
evaluation for postoperative residuals of L5-S1 discectomy.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that of record are findings from a private 
physician that the veteran can no longer work as a manual 
laborer; however, he stated the veteran would be able to do 
sedentary-type work.  

In considering this and the other evidence of record, the 
Board does not find the veteran's disability picture to be 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the veteran's 
postoperative residuals of L5-S1 discectomy have resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of his postoperative residuals of L5-S1 discectomy  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to service connection for cervical radiculopathy 
is denied.

Entitlement to an evaluation in excess of 20 percent prior to 
March 11, 1997, for postoperative residuals of L5-S1 
discectomy is denied.

Entitlement to an increased evaluation of 40 percent, as of 
March 11, 1997, for postoperative residuals of L5-S1 
discectomy is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for 
postoperative residuals of L5-S1 discectomy is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

